There is no difference in this case. Yet I do not agree that it is the same in the case of a promise to a mere stranger, in case he would go to the sheriff and procure him to arrest I. S. it is a good consideration. As if I promise £ 10 to I.S. for procuring the sheriff to arrest another; whereupon the sheriff makes his warrant to another to arrest I. D. I. S. has a good cause of action, as it was by his procurement, and he isno officer of the sheriff, but in this case the plaintiff was, and the sheriff shall be charged for the escape. Much mischief would ensue if it were not so, and statutes would be eluded. It is also void at common law.